vityNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2022 has been entered.
 
Response to Arguments
As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments filed 05/20/2022. Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to amended claims 1, 2, 5-11, 14-20 and 23-27 have been fully considered but they are not persuasive.
Applicant argues in pages 8-9 RE the amended limitations of “wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity” against the references individually that “Ilola does not teach, for example, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity.” And “Stefanoski does not teach, for example, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity.”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Ilola and Stefanoski  are relied upon to meet the requirements of the claim limitations as a whole. Ilola teaches wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video 20component structure in Figs 1-2, 4-5, 11, [0063], [0083] and [0109], storing part of depth data as mesh structures as a number of vertices with explicit topology, as a regular grid of M×N vertices with implicit triangle strip topology with a series of vertices, edges, surfaces referring to the position of one or more vertices or position relative to the one or more vertices of one or more other vertices etc. While Ilola is silent RE: implementing video-based mesh compression with the connectivity information, Stefanoski was relied upon to teach in [0012]-[0013]  “encoding the connectivity () of the 3D mesh sequence for a first frame of the sequence, and selecting for each frame a compression method from a group of compression methods comprising I-frame compression and P-frame compression and/or B-frame compression, wherein a 3D mesh sequence is decomposed into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities (), [0006] etc. This is readily available or can equally be applied in Ilola to compress the connectivity information as separate frames, same way applying a standard 2D video compression to the vertices info as taught in [0063], utilizing LOD mesh layouts [0083], to include the connectivity information.  When  Stefanoski is included in Ilola to implement video based connectivity information, it would also include the connectivity information is also included in the geometry tiles in a vertex video 20component structure in order to effectively encode the connectivity with associated vertices information wherein connectivity itself is also a set of vertices, eg., Stefanoski [0161].
In addition Ilola as modifed by Stefanoski teaches wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity (Ilola Fig 4, [0083] “a meshing algorithm can be used to calculate a rough mesh structure for a depth tile 1000. In some embodiments, the resulting mesh may provide a rough estimation of the depth tile 1000 surface where minor details can be added using differential depth maps.” utilizing Stefanoski Fig 1, [0067] “a layer designer block for decomposing the 3D mesh sequence into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities (), wherein the decomposition is calculated from the connectivity () of the 3D mesh sequence irrespectively of location data of the vertices,” wherein Ilola indicates a layer based approach to include additional details in   [0083], [0140]  etc.
 For the same reason, Applicant’s similar arguments in pages 9-11 RE the limitations in independent claims 1, 10 and 19 are clearly not persuasive. Therefore the rejections of the claims are maintained. Dependent claims 2, 5-9, 11, 14-18, 20 and 23-27 stand rejected for depending on the rejected base claims.
In addition Applicant’s arguments in page11 RE the limitations the new claim 28 are moot in view of new ground of rejections necessitated by the amendment of new subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8-11, 14, 17-20, 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ilola et al (US 20200294271 A1), and further in view of Stefanoski et al (US 20120262444 A1).
RE claim 1, Ilola teaches  A method ( Fig 1, abstract) comprising: 
5performing mesh voxelization on an input mesh ([0070] “input 3D scene 101 is converted at Input Conversion 102 into a collection of 3D samples of a scene geometry, at a specified internal processing resolution. Depending on the input 3D scene 101, this may involve, e.g., voxelizing a mesh model,”); 
implementing patch generation which segments the mesh into patches including a rasterized mesh surface and vertices location and connectivity information (Figs, 1-2, 4-5, 11, [0029] “…comprise applying one of the one or more suitable packing strategies to a volumetric video component that represents depth or distance from camera of a patch of volumetric video, wherein the patch comprises a flat geometry surface without edges, where the patch is down-scaled or signaled otherwise, resulting in a reduction in a number of pixels used to represent the patch.” [0055] “a 3D scene, represented as meshes, points, and/or voxels, can be projected onto one, or more, geometries….” [0071]-[0072] “a segmentation of the 3D scene 101 optimized for a specified viewing constraint (e.g., the viewing volume)…  creating view-tiles … make use of at least a 3D position of points in the internal point cloud of the 3D scene 101….  the resulting view-tiles can then be pre-rendered in a View-tile Rendering 105. In some embodiments, View-tile Rendering 105 can include resampling the input point cloud into one or more 2D tile projections,” and  [0083] “Atlas Packing 106 for instance, a meshing algorithm can be used to calculate a rough mesh structure for a depth tile 1000. In some embodiments, the resulting mesh may provide a rough estimation of the depth tile 1000 surface…a depth mesh layout may be represented in a number of ways, e.g., as a number of vertices with explicit topology, as a regular grid of M×N vertices with implicit triangle strip topology, as a triangle fan originating at one corner of the view, and/or the like. In some embodiments, the mesh data can be supported by a particular metadata format. For instance, in some embodiments, a tile can be defined by an algorithmic approach as a series of vertices, edges, surfaces, and the like…. the information related to the depth tile 1000 can refer to the position of one or more vertices within the frame and the position within the frame or position relative to the one or more vertices of one or more other vertices.” wherein patch geometry surface pixels, a rendered view tile or a depth tile surface is equivalent to a rasterized mesh surface. In addition the topology indicates the connectivity. In addition [0104] “geometry_tile contains depth tile data for the view”, [0109] “depth_vertices store [x,y,z] coordinates for each depth vertex.”); and 
generating a visual volumetric video-based compression (V3C) image from the mesh surface and implementing video-based mesh compression with the vertices location (Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.” And [0074] “the rendered tiles can then be input into an Atlas Packer 106. In some embodiments, the Atlas Packer 106 can produce an optimal 2D layout of the rendered view-tiles. In some embodiments, the Atlas Packer 106 can pack the pre-rendered tiles into video frames.” [0104] “geometry_tile contains depth tile data for the view”, [0109] “depth_vertices store [x,y,z] coordinates for each depth vertex.”); and
10 generating a V3C bitstream based on the V3C image and the video-based mesh compression (Fig 11#56, [0069] “each frame of an input 3D scene 101 can be processed separately, and the resulting per-frame atlas and metadata are then stored into separate video and metadata streams, respectively.”).  
Ilola is silent RE: implementing video-based mesh compression with the connectivity information. However Stefanoski teaches in [0012]-[0013]  “encoding the connectivity () of the 3D mesh sequence for a first frame of the sequence, and selecting for each frame a compression method from a group of compression methods comprising I-frame compression and P-frame compression and/or B-frame compression, wherein a 3D mesh sequence is decomposed into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities () [0006]. This is readily available or can equally be applied in Ilola to compress the connectivity information as separate frames, same way applying a standard 2D video compression to the vertices info as taught in [0063], utilizing LOD mesh layouts [0083], to include the connectivity information.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ilola a system and method implementing video-based mesh compression with the connectivity information, as set forth above applying Stefanoski, as this doesn’t change the overall operation of the system, and it could be used to effectively encode, compress and transmit the connectivity information with reduce bandwidth utilizing known video based method and thereby increasing system effectiveness and user experience.
Ilola as modifed by Stefanoski further teaches wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video 20component structure (Ilola Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.”, [0083] “storing part of depth data as mesh structures… a depth mesh layout may be represented in a number of ways, e.g., as a number of vertices with explicit topology, as a regular grid of M×N vertices with implicit triangle strip topology, as a triangle fan originating at one corner of the view, and/or the like. In some embodiments, the mesh data can be supported by a particular metadata format. For instance, in some embodiments, a tile can be defined by an algorithmic approach as a series of vertices, edges, surfaces, and the like…. the information related to the depth tile 1000 can refer to the position of one or more vertices within the frame and the position within the frame or position relative to the one or more vertices of one or more other vertices.” And [0109] “depth_vertices store [x,y,z] coordinates for each depth vertex.” Wherein the connectivity information is also included in the geometry tiles as set forth in rejection of claim 1, in a vertex video 20component structure. In addition Stefanoski [0161]), wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in one or more layers and generating levels of detail for mesh connectivity (Ilola Fig 4, [0083] “a meshing algorithm can be used to calculate a rough mesh structure for a depth tile 1000. In some embodiments, the resulting mesh may provide a rough estimation of the depth tile 1000 surface where minor details can be added using differential depth maps.” [0087] “a method can include separating layouts of different types of volumetric video component atlases”, [0140] “As a result of the finite resolution of the 2D grid, two or more points of the 3D surface may be projected to the same 2D pixel location. As such, two depth layers may be generated per temporal instance in order to capture each of the points of the 3D surface that are projected onto the same pixel of the 2D grid.” Etc. in addition  Stefanoski Fig 1, [0067] “a layer designer block for decomposing the 3D mesh sequence into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities (), wherein the decomposition is calculated from the connectivity () of the 3D mesh sequence irrespectively of location data of the vertices,”).
15 RE claim 2, Ilola as modifed by Stefanoski teaches wherein the vertices location and connectivity information include triangle information of a surface patch (Ilola [0027] “storage of the depth tile portion of the frame as a mesh structure comprising one of a number of vertices with explicit topology, a regular grid of M×N vertices with implicit triangle strip topology, or a triangle fan originating at a corner of the depth tile.”,  [0029] “a patch of volumetric video, wherein the patch comprises a flat geometry surface without edges, where the patch is down-scaled or signaled otherwise,”).  
 RE claim 5, Ilola as modifed by Stefanoski teaches wherein when only one layer is implemented, video data is embedded in an occupancy map (Ilola [0144]”…generating an occupancy map. The occupancy map indicates which pixels of the resulting grid have valid depth values and, conversely, which pixels do not have valid depth values… By generating a single image that includes both the tiles and sub tiles, the single image may include the depth information from both depth layers, thereby allowing the volumetric video data to be more efficiently encoded while still capturing the depth information conveyed by the two different depth layers.”).  
 RE claim 8, Ilola as modifed by Stefanoski teaches further comprising implementing an edge collapse filter in a two-dimensional projected patch domain (Stefanoski Figs 1, 7, 9, [0187] “All patches obtained during patch decomposition are traversed again in the order they were conquered. The middle vertex w.sub.k of each patch is removed and the remaining polygon is re-triangulated,”).   
RE claim 9, Ilola as modifed by Stefanoski teaches further comprising implementing patch-based surface subdivision of the connectivity information (Stefanoski Figs 1, 7-9, [0008] “decomposing the 3D mesh sequence into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities ()”, [0185] “Mesh connectivity is first decomposed into patches”).  
Claims 10-11, 14, 17-18 recite limitations similar in scope with limitations of claims 1-2, 5, 8-9 and therefore rejected under the same rationale. In addition Ilola teaches An apparatus comprising: 15a non-transitory memory for storing an application, and 25a processor coupled to the memory, the processor configured for processing the application (Fig 7, [0005]).
Claims 19-20, 23, 26-27 recite limitations similar in scope with limitations of claims 1-2, 5, 8-9 and therefore rejected under the same rationale. In addition Ilola teaches A system comprising: one or more cameras for acquiring three dimensional content; an encoder for encoding the three dimensional content (Fig 1, [0053], [0063], [0125] etc.)  

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ilola as modifed by Stefanoski, and further in view of Zhao et al (US 20200211230 A1).
RE claim 6, Ilola as modifed by Stefanoski is silent RE: wherein the connectivity information is generated using a surface reconstruction algorithm including Poisson surface reconstruction or ball pivoting.  However Zhao teaches applying poisson surface reconstruction to obtain a watertight mesh surfaces representation in Figs 12-13, [0155], [0163], and determining connectivity info in Fig 6#602 [0137]  “After the connectivity is determined..”, [0178] “keeping the original connectivity with less distortion in each face”. This is readily available or can equally be applied to obtain a watertight mesh surfaces representation, and generating corresponding connectivity information wherein generating the mesh also requires the connectivity info to effectively describe the mesh structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ilola as modifed by Stefanoski a system and method wherein the connectivity information is generated using a surface reconstruction algorithm including Poisson surface reconstruction or ball pivoting, as suggested by Zhao, as this doesn’t change the overall operation of the system, and it could be used to obtain a watertight mesh surfaces representation and thereby increasing system effectiveness and user experience.
Claims 15 and 24 recite limitations similar in scope with limitations of claim 6 and therefore rejected under the same rationale.
Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ilola as modifed by Stefanoski, and further in view of Zhanh et al (US 20190026942 A1).
5 RE claim 7, Ilola as modifed by Stefanoski is silent RE wherein generating the V3C image from the rasterized mesh surface includes combining untracked and tracked mesh information.
However Zhao teaches applying a part based mesh tracking towards selected regions to improve mesh encoding efficiency and bandwidth in Figs 1,6, 8, [0023], [0042]-[0043] “The parts are able to be separated/extracted in any manner such as by determining what a specific part is and excluding the remainder of the model or extracting only the specific part…. Tracking parts is able to include recording the type of part, position information regarding the parts, temporal information of the parts, and/or any other information.”. This is readily available or can equally be applied in generating the V3C image from the rasterized mesh surface to improve mesh encoding efficiency and bandwidth, as readily recognized by one of ordinary skill in the art before the effective filing date of the invention. Once applied the mesh tracking, it would have been obvious to include the corresponding information in the output data stream to facilitate effective reconstruction of the tracked parts combined with untracked parts, eg, the static regions that are readily flagged and stored as a single instance in  Ilola ([0020], [0068]) to effectively convey the information of both the tracked and untracked parts/region/tile.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ilola as modifed by Stefanoski a system and method wherein generating the V3C image from the rasterized mesh surface includes combining untracked and tracked mesh information, as set forth above applying Zhang, as this doesn’t change the overall operation of the system, and it could be used to improve mesh encoding efficiency and bandwidth and  effectively convey the information of both the tracked and untracked parts/region/tile and thereby increasing system effectiveness and user experience.
Claims 16 and 25 recite limitations similar in scope with limitations of claim 7 and therefore rejected under the same rationale.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ilola as modifed by Stefanoski, and further in view of Wei et al (US 20170221263 A1) and Luo et al (US 20150221131 A1).
RE claim 28, Ilola as modifed by Stefanoski is silent RE: wherein implementing patch generation includes normal calculation to calculate a normal of each triangle of a surface patch, adjacency calculation to calculate each triangle's adjacency including which triangles in the mesh neighbor a current triangle, initial segmentation to classify the normal according to an orientation, and refinement to locate outliers and smooth the outliers by adjusting the orientation of the normal.
However Wei teaches wherein implementing patch generation includes normal calculation to calculate a normal of each triangle of a surface patch (abstract, Fig 2 [0024] “calculating a normal for each major surface”), adjacency calculation to calculate each triangle's adjacency including which triangles in the mesh neighbor a current triangle (abstract, Fig 2, [0027] “After triangles in all six major directions are categorized into one or more layers as described above, connected components may be identified in each layer. A connected component comprises one or more triangles connected by common edges or corners.”), initial segmentation to classify the normal according to an orientation (abstract, Fig 2, [0025] “categorizing each triangle in the 3D mesh into one of six major directions, namely the positive and negative x-, y-, and z-directions. A triangle may be categorized to the direction along which its normal has a predominant component. For example, if the normal of a triangle points predominantly in the positive z-axis (i.e., the largest component of the normal is in the positive z-axis), that triangle may be categorized to the positive z-direction”), and adjusting the orientation of the normal (abstract, Fig 2, [0025] “ applying an orthogonal rotation to the 3D mesh so that each of the major surfaces is aligned with one of the three orthogonal major axes, namely the x-, y-, and z-axes. This may be achieved by calculating a normal for each major surface, and aligning the normal of each major surface to one of the three major axes.”) etc to generate efficient atlas packing of 3D meshes of objects. This is readily available or can equally be applied to effectively obtain the surface normal attribute for the triangles of the mesh, as Ilola readily teaches [0132] “The points of the volumetric video data are then initially clustered by associating each point with one of the following six oriented planes, as defined by their respective normals”. 
Wei is silent RE refinement to locate outliers and smooth the outliers by the adjusting the orientation of the normal. However Luo teaches in abstract, [0036] “a bilateral filter is applied to the vertex v, a displacement (denoted as sum/normalizer) is computed using the closeness and similarity parameters (i.e., t and h), based on neighboring vertices ({q.sub.i}.sub.i=1, . . . , K). Subsequently, the position of vertex v is updated along its normal direction with the computed displacement. That is, after de-noising, the vertex v is updated with {circumflex over (v)}. In TABLE 1, parameter K denotes the number of neighboring vertices, and .sigma..sub.s and .sigma..sub.c are constants.”  to preserve fine structures while de-noising a 3D mesh model.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ilola as modifed by Stefanoski a system and method wherein implementing patch generation includes normal calculation to calculate a normal of each triangle of a surface patch, adjacency calculation to calculate each triangle's adjacency including which triangles in the mesh neighbor a current triangle, initial segmentation to classify the normal according to an orientation, and refinement to locate outliers and smooth the outliers by adjusting the orientation of the normal, as set forth above applying Wei and Luo, as this doesn’t change the overall operation of the system, and it could be used to effectively obtain and utilize the surface normal attribute for the mesh for improved packing/rendering and preserving the fine structures and thereby increasing system effectiveness and user experience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 19 of US patent 11348285 B2 in view of Ilola and Stefanoski.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
10
19
US patent 11348285 B2
1
10
19


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 11348285 B2
A method comprising:
A method programmed in a non-transitory memory of a device comprising:
performing mesh voxelization on an input mesh;
performing mesh voxelization on an input mesh;
 implementing patch generation which segments the mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
 implementing patch generation which segments the mesh into patches including a rasterized mesh surface and vertices location and connectivity information, wherein implementing patch generation includes calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges; categorizing each triangle according to the normal; implementing a refinement process by analyzing neighboring triangles including determining if a number of neighboring triangles is above a threshold;
 generating a visual volumetric video-based compression (V3C) image from the rasterized mesh surface;
generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
implementing video-based mesh compression with the vertices location and connectivity information, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity;
implementing base-mesh coding with the vertices location and connectivity information;
and generating a V3C bitstream based on the V3C image and the video-based mesh compression.
and generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US 11348285 B2 with a slight language difference, eg., visual volumetric video-based compression (V3C) image/stream as video-based point cloud compression (V-PCC) image/stream anticipating the same technique of compression/coding (See Applicant’s own disclosure of background section in page 1 line 15-17 “method to compress volumetric content, such as point clouds, based on projection from 3D to 2D is being standardized. The method, also known as V3C (visual volumetric video-based compression), maps the 3D volumetric data into several 2D patches” and page 2 lines 3-4 “coding 3D point clouds of the projection-based method (also known as the video-based method, or V-PCC)”). 
The only difference is Claim 1 of US 11348285 B2 is silent RE: implementing video-based mesh compression with the vertices location and connectivity information, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity; and generating the V3C bitstream based on the video-based mesh compression along with the V3C image. However Ilola teaches implementing video-based mesh compression with the vertices location (Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.” And [0074] “the rendered tiles can then be input into an Atlas Packer 106. In some embodiments, the Atlas Packer 106 can produce an optimal 2D layout of the rendered view-tiles. In some embodiments, the Atlas Packer 106 can pack the pre-rendered tiles into video frames.”); and 10generating a V3C bitstream based on the V3C image and the video-based mesh compression (Fig 11#56, [0069] “each frame of an input 3D scene 101 can be processed separately, and the resulting per-frame atlas and metadata are then stored into separate video and metadata streams, respectively.”).  
Ilola is silent RE: implementing video-based mesh compression with the connectivity information. However Stefanoski teaches in [0012]-[0013]  “encoding the connectivity () of the 3D mesh sequence for a first frame of the sequence, and selecting for each frame a compression method from a group of compression methods comprising I-frame compression and P-frame compression and/or B-frame compression, wherein a 3D mesh sequence is decomposed into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities () [0006]. This is readily available or can equally be applied in Ilola to compress the connectivity information as separate frames, same way applying a standard 2D video compression to the vertices info as taught in [0063], utilizing LOD mesh layouts [0083], to include the connectivity information.  
Ilola and Stefanoski further teaches wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video 20component structure (Ilola Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.”, [0083] “storing part of depth data as mesh structures… a depth mesh layout may be represented in a number of ways, e.g., as a number of vertices with explicit topology, as a regular grid of M×N vertices with implicit triangle strip topology, as a triangle fan originating at one corner of the view, and/or the like. In some embodiments, the mesh data can be supported by a particular metadata format. For instance, in some embodiments, a tile can be defined by an algorithmic approach as a series of vertices, edges, surfaces, and the like…. the information related to the depth tile 1000 can refer to the position of one or more vertices within the frame and the position within the frame or position relative to the one or more vertices of one or more other vertices.” Wherein the connectivity information is also included in the geometry tiles as set forth in rejection of claim 1, in a vertex video 20component structure. In addition Stefanoski [0161]), wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity (Ilola Fig 4, [0083] “a meshing algorithm can be used to calculate a rough mesh structure for a depth tile 1000. In some embodiments, the resulting mesh may provide a rough estimation of the depth tile 1000 surface where minor details can be added using differential depth maps.” [0087] “a method can include separating layouts of different types of volumetric video component atlases”, [0140] “As a result of the finite resolution of the 2D grid, two or more points of the 3D surface may be projected to the same 2D pixel location. As such, two depth layers may be generated per temporal instance in order to capture each of the points of the 3D surface that are projected onto the same pixel of the 2D grid.” Etc. in addition  Stefanoski Fig 1, [0067] “a layer designer block for decomposing the 3D mesh sequence into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities (), wherein the decomposition is calculated from the connectivity () of the 3D mesh sequence irrespectively of location data of the vertices,”).
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US 11348285 B2 a system and method of implementing video-based mesh compression with the vertices location and connectivity information, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity; and generating the V3C bitstream based on the video-based mesh compression along with the V3C image, as set forth above combining Ilola and  Stefanoski, as this doesn’t change the overall operation of the system, and it could be used to effectively encode, compress and transmit the connectivity information with reduce bandwidth utilizing known video based method and thereby increasing system effectiveness and user experience.

Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Claim 10 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 10 of US 11348285 B2  discloses An apparatus comprising: 15a non-transitory memory for storing an application.
Claim 19 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 19 of US 11348285 B2  discloses A system comprising: one or more cameras for acquiring three dimensional content; an encoder for encoding the three dimensional content.
Claims 1, 10 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of US 11373339 B2 in view of Ilola and Stefanoski.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
10
19
US 11373339 B2
1
8
15


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of App. No. 17161300
A method comprising:
A method programmed in a non-transitory memory of a device comprising:
performing mesh voxelization on an input mesh;
performing mesh voxelization on an input mesh  including generating a plurality of bounding boxes based on triangles of the input mesh, wherein when a bounding box includes depth values above a maximum allowed depth, a corresponding triangle is added to a missing triangle list;
 implementing patch generation which segments the mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
 implementing patch generation which segments the mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
 generating a visual volumetric video-based compression (V3C) image from the rasterized mesh surface;
generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
implementing video-based mesh compression with the vertices location and connectivity information, wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity;
implementing base-mesh coding with the vertices location and connectivity information;
and generating a V3C bitstream based on the V3C image and the video-based mesh compression.
and generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US 11373339 B2 with a slight language difference, eg., visual volumetric video-based compression (V3C) image/stream as video-based point cloud compression (V-PCC) image/stream anticipating the same technique of compression/coding (See Applicant’s own disclosure of background section in page 1 line 15-17 “method to compress volumetric content, such as point clouds, based on projection from 3D to 2D is being standardized. The method, also known as V3C (visual volumetric video-based compression), maps the 3D volumetric data into several 2D patches” and page 2 lines 3-4 “coding 3D point clouds of the projection-based method (also known as the video-based method, or V-PCC)”). 
The only difference is Claim 1 of US 11373339 B2 is silent RE: implementing video-based mesh compression with the vertices location and connectivity information , wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity; and generating the V3C bitstream based on the video-based mesh compression along with the V3C image. However Ilola teaches implementing video-based mesh compression with the vertices location (Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.” And [0104] “geometry_tile contains depth tile data for the view”, [0109] “depth_vertices store [x,y,z] coordinates for each depth vertex.”); and
10 generating a V3C bitstream based on the V3C image and the video-based mesh compression (Fig 11#56, [0069] “each frame of an input 3D scene 101 can be processed separately, and the resulting per-frame atlas and metadata are then stored into separate video and metadata streams, respectively.”).  
Ilola is silent RE: implementing video-based mesh compression with the connectivity information. However Stefanoski teaches in [0012]-[0013]  “encoding the connectivity () of the 3D mesh sequence for a first frame of the sequence, and selecting for each frame a compression method from a group of compression methods comprising I-frame compression and P-frame compression and/or B-frame compression, wherein a 3D mesh sequence is decomposed into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities () [0006]. This is readily available or can equally be applied in Ilola to compress the connectivity information as separate frames, same way applying a standard 2D video compression to the vertices info as taught in [0063], utilizing LOD mesh layouts [0083], to include the connectivity information.  
Ilola and Stefanoski further teaches wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video 20component structure (Ilola Figs 1-2, 4-5, 11, [0063] “encoding of volumetric video for compression and a definition of metadata structures and compression methods for individual volumetric video components…. segmenting the 3D content into a set of 2D tiles or tiles containing tile attributes such as one of a color attribute, a depth attribute, a geometry attribute, … and the like, which can then be compressed using a standard 2D video compression format. Thus, tile attributes, e.g., color and geometry data, can be considered as components of volumetric video.”, [0083] “storing part of depth data as mesh structures… a depth mesh layout may be represented in a number of ways, e.g., as a number of vertices with explicit topology, as a regular grid of M×N vertices with implicit triangle strip topology, as a triangle fan originating at one corner of the view, and/or the like. In some embodiments, the mesh data can be supported by a particular metadata format. For instance, in some embodiments, a tile can be defined by an algorithmic approach as a series of vertices, edges, surfaces, and the like…. the information related to the depth tile 1000 can refer to the position of one or more vertices within the frame and the position within the frame or position relative to the one or more vertices of one or more other vertices.” Wherein the connectivity information is also included in the geometry tiles as set forth in rejection of claim 1, in a vertex video 20component structure. In addition Stefanoski [0161]), wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity (Ilola Fig 4, [0083] “a meshing algorithm can be used to calculate a rough mesh structure for a depth tile 1000. In some embodiments, the resulting mesh may provide a rough estimation of the depth tile 1000 surface where minor details can be added using differential depth maps.” [0087] “a method can include separating layouts of different types of volumetric video component atlases”, [0140] “As a result of the finite resolution of the 2D grid, two or more points of the 3D surface may be projected to the same 2D pixel location. As such, two depth layers may be generated per temporal instance in order to capture each of the points of the 3D surface that are projected onto the same pixel of the 2D grid.” Etc. in addition  Stefanoski Fig 1, [0067] “a layer designer block for decomposing the 3D mesh sequence into a multi-resolution representation comprising two or more spatial layers represented by disjoint sets of vertices () with associated connectivities (), wherein the decomposition is calculated from the connectivity () of the 3D mesh sequence irrespectively of location data of the vertices,”).
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US 11373339 B2 a system and method of implementing video-based mesh compression with the vertices location and connectivity information , wherein data from implementing video-based mesh compression with the vertices location and connectivity information is encapsulated in a vertex video component structure, wherein the vertex video component structure enables progressive mesh coding by separating sets of vertices in layers and generating levels of detail for mesh connectivity; and generating the V3C bitstream based on the video-based mesh compression along with the V3C image, as set forth above combining Ilola and  Stefanoski, as this doesn’t change the overall operation of the system, and it could be used to effectively encode, compress and transmit the connectivity information with reduce bandwidth utilizing known video based method and thereby increasing system effectiveness and user experience.

Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Claim 10 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 8 of US 11373339 B2  discloses An apparatus comprising: 15a non-transitory memory for storing an application.
Claim 19 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 15 of US 11373339 B2  discloses A system comprising: one or more cameras for acquiring three dimensional content; an encoder for encoding the three dimensional content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619